DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  the claim dependency from claim 9 is incorrect as claim 9 is a method claim and claim 13 is an apparatus claim.  It appears that Applicant intended the claim to depend from claim 11.  Examiner will examine the claim as such.  Appropriate correction is required.
Claims 10, 20 are objected to because of the following informalities: each instance of “the slot next” should be “a slot next” and each instance of “PCell” should be “Primary Cell (PCell).”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).  Furthermore, claimed DCI detector, BWP configurator and transceiver of claim 11 are interpreted to be non software standalone embodiments (para. 0039 of instant specification, “Control function modules and circuits 670 may be implemented and configured by software, firmware, hardware, and/or combination thereof.”).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/007,988, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The disclosure of the prior-filed application, Application No. 63/010,098, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
	Specifically, the prior-filed applications do not teach at least the details of the UE structure as in claim 11, DCI format 0-1 as in claims 5 and 15, offset as in claims 6 and 16, multiple BWP switching delay as in claims 8 and 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5, 9, 11, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2020/198356 to BABAEI ET AL. (“Babaei”) in view of U.S. Publication No. 2019/0357085 A1 to Chervyakov et al. (“Chervyakov”).
As to claims 1, 5, 9 see similar rejections to claim 11, 15, 19, respectively.  The apparatus teaches the methods.
As to claim 11, Babaei discloses a User Equipment (UE) (fig. 3, para. 0325, wireless device), comprising: a Downlink Control Information (DCI) detector (fig. 3, processor 314) that detects a DCI format comprising a secondary cell (SCell) dormancy indication that indicates an active bandwidth part (BWP) change for a first serving cell (para. 00325, the wireless device may receive a DCI with DCI format 1_1 from a cell. The cell may be a PCell, a second SCell, or the SCell itself [i.e. SCell is also “a first serving cell” as claimed]. In an example, the DCI format 1_1 may comprise a BWP ID field, a frequency domain resource assignment field, and/or a PDSCH-to-HARQ feedback timing indicator field. The wireless device may determine the DCI with DCI format 1_1 indicates a power saving mode switching of the SCell (e.g., a transition of the SCell to dormant state as shown in FIG. 35) based on the one or more fields of the DCI format 1_1 In an example, the power saving mode switching may comprise transitioning the SCell to a dormant state. The dormant state of the SCell may be different from a deactivated state of the SCell, e.g., based on examples of FIG. 20A/B and/or related description above. The power saving mode switching may comprise transitioning an active BWP of the SCell from a first BWP of the SCell to a second BWP of the SCell); a BWP configurator (fig. 3, processor 34) that performs BWP switching for the first serving cell in response to the DCI format (para. 00325, The wireless device may determine the DCI with DCI format 1_1 indicates the power saving mode switching in response to the frequency domain resource assignment field of the DCI being set to a predefined value (e.g., all zeros or all ones). In response to the one or more fields of the DCI with DCI format 1_1 being set to predefined values, the wireless device may switch to the power saving mode for the SCell. Switching to the power saving mode for the SCell may comprise at least one of: transitioning the SCell to a dormant state and/or switching an active BWP of the SCell from a first BWP of the SCell to a second BWP of the SCell); and a transceiver (fig. 3, communication interface(s) 310) that stops transmission or reception in the first serving cell during a time duration from a slot containing a last symbol of the DCI format (para. 00199, In response to the SCell being transitioned into a dormant state, the wireless device may: stop transmitting SRS on the SCell…not transmit on UL-SCH on the SCell…not transmit on RACH on the SCell…. and/or not transmit PUCCH on the SCell; para. 00323, In an example, the wireless device may transmit, in response to a DCI format (e.g., DCI format 1_1) indicating the power saving mode switching and the one or more fields of the DCI format being set to predefined value, a positive acknowledgement to the base station at a time determined based on a PDSCH-to-HAKQ feedback timing indicator of the DCI format 1_1. The DCI format 1_1 may comprise a BWP identifier. The wireless device may transmit the positive acknowledgement after a number of symbols/slots (e.g., indicated by the PDSCH-to-HAKQ feedback timing indicator) from the last symbol of the reception of the DCI format 1_1), wherein the time duration comprises a first period of time of delay for the BWP switching (para. 00328, power saving mode switching delay).
	Babaei does not expressly disclose and a second period of time of interruption to other active serving cells.
Chervyakov discloses the BWP switching belay 216 (which is also referred to as transition time of BWP switching) can span from the beginning of slot N (in which the BWP DCI is received) till the end of slot N+M+1, at the end of which the RF/baseband reconfiguration is complete (at 212). In some aspects, the RF/baseband reconfiguration 210 can cause interruption of one or more slots to other active serving cells in the same frequency range where the UE is performing the BWP switching. In this regard, the interruption duration 214 can be as long as the time used for RF/baseband reconfiguration 210 (para. 0066) and no UE DL and UL operation is expected when UE physically reconfigures the RF and baseband configurations (para. 0070).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP switching delay of Chervyakov into the invention of Babaei. The suggestion/motivation would have been to incorporate DCI-based BWP switching (Chervyakov, para. 0065). Including the BWP switching delay of Chervyakov into the invention of Babaei was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chervyakov.
As to claim 15, Babaei and Chervyakov further disclose the UE of Claim 11, wherein the DCI format is a scheduling DCI using DCI format 0_1 or 1 1 (Babaei, para. 00217, in a NR system, the DCI formats may comprise…1_1 indicating scheduling of PDSCH in a cell; para. 00325, DCI format 1_1).  In addition, as the primary reference is used in teaching the instant claim limitations, the same suggestion/motivation of claim 11 applies.
As to claim 19, Babaei further disclose the UE of Claim 11, wherein the SCell dormancy indication indicates the active BWP change for the first serving cell only (para. 00325, switching an active BWP of the SCell from a first BWP of the SCell to a second BWP of the SCell).
Babaei does not expressly disclose and the first period of time is for single BWP switching delay.
Cheryakov discloses the BWP switching delay only concerns the corresponding component carrier(s) where the BWP switching occurs (para. 0071).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the BWP switching delay of Chervyakov into the invention of Babaei. The suggestion/motivation would have been to incorporate DCI-based BWP switching (Chervyakov, para. 0065). Including the BWP switching delay of Chervyakov into the invention of Babaei was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chervyakov.
Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
WO2020/198356 to BABAEI ET AL. (“Babaei”) in view of U.S. Publication No. 2019/0357085 A1 to Chervyakov et al. (“Chervyakov”) and in further view of U.S. Publication No. 2021/0168776 A1 to Li et al. (“Li”).
As to claim 2, see similar rejection to claim 12.  The apparatus teaches the method.
As to claim 12, Babaei and Chervyakov do not expressly disclose UE of Claim 11, wherein the DCI format is a non- scheduling DCI using DCI format 1_1.
Li discloses DCI format 1_1 could indicate SCell dormancy switching with or without scheduling a PDSCH transmission (para. 0053).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI format of Li into the invention of Babaei and Chervyakov. The suggestion/motivation would have been to incorporate indicate SCell dormancy switching (Li, para. 0053). Including the DCI format of Li into the invention of Babaei and Chervyakov was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li.
Claim(s) 3-4, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2020/198356 to BABAEI ET AL. (“Babaei”) in view of U.S. Publication No. 2019/0357085 A1 to Chervyakov et al. (“Chervyakov”) and in further view of U.S. Publication No. 2021/0014010 A1 to Babaei et al. (“Babaei_2”).
	As to claims 3-4, see similar rejections to claim 13-14, respectively.  The apparatus teaches the methods.
As to claim 13, Babaei further discloses the UE of Claim 9, wherein the transceiver further transmits a response to a Primary Cell (PCell) in response to the DCI format (Babaei, paras. 000323, 00327-00328, wireless device may transmit HARQ-ACK based on a value of feedback timing, via a PUCCH of a PCell after a number of symbols/slots from the last symbol of the reception of the DCI format 1_1).
Babaei and Chervyakov does not expressly disclose after the time duration.
	Babaei_2 discloses HARQ feedback timing occurs after BWP switching timing (see fig. 17).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the HARQ feedback timing of Babaei_2 into the invention of Babaei and Chervyakov. The suggestion/motivation would have been to incorporate feedback in URLLC (Babaei_2, para. 0403). Including the HARQ feedback timing of Babaei_2 into the invention of Babaei and Chervyakov was within the ordinary ability of one of ordinary skill in the art based on the teachings of Babaei_2.
As to claim 14, Babaei further discloses the UE of Claim 13, wherein the response is a Hybrid Automatic Repeat Request (HARQ) Acknowledgement (ACK) (Babaei, paras. 000323, 00327-00328, wireless device may transmit HARQ-ACK based on a value of feedback timing, via a PUCCH of a PCell after a number of symbols/slots from the last symbol of the reception of the DCI format 1_1).  In addition, as the primary reference is used in teaching the instant claim limitations, the same suggestion/motivation of claim 13 applies.
Claim(s) 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2020/198356 to BABAEI ET AL. (“Babaei”) in view of U.S. Publication No. 2019/0357085 A1 to Chervyakov et al. (“Chervyakov”) and in further view of U.S. Publication No. 2022/0191880 A1 to WEI et al. (“Wei”).
As to claims 6-7, see similar rejections to claim 16-17, respectively.  The apparatus teaches the methods.
As to claim 16, Babaei and Chervyakov do not expressly disclose the UE of Claim 15, wherein the DCI format comprises a time domain resource assignment field that indicates a slot offset value greater than or equal to the time duration.
Wei discloses at para. 0096, in an embodiment, a time domain position for triggering the reference signal operation is the first available slot after BWP switching. For example, the default is the first available slot after SCell BWP switching.  At para. 0097, in an embodiment, SCell 1 is subjected to BWP switching through cross-carrier scheduling of Pcell or SCell 2, and the UE performs blind detection of the control message and obtains a downlink switch slot offset k0 or an uplink switch slot offset k2 based on a time domain resource assignment field look-up table. If the UE receives DCI at slot n, then the slot corresponding to n+k0 or n+k2 is the first available slot after the SCell 1 BWP switching, where n+k0 corresponds to downlink, and n+k2 corresponds to uplink.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the time domain resource assignment of Wei into the invention of Babaei and Chervyakov. The suggestion/motivation would have been to improve the reliability of bandwidth part switching for respective cells and improve the communication quality (Wei, para. 0004). Including the time domain resource assignment of Wei into the invention of Babaei and Chervyakov was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wei.
As to claim 17, Babaei and Chervyakov do not expressly disclose UE of Claim 16, wherein the transceiver further performs transmission or reception to or from a primary cell (PCell) according to the slot offset value.
Wei discloses at para. 0096, in an embodiment, a time domain position for triggering the reference signal operation is the first available slot after BWP switching. For example, the default is the first available slot after SCell BWP switching.  At para. 0097, in an embodiment, SCell 1 is subjected to BWP switching through cross-carrier scheduling of Pcell or SCell 2, and the UE performs blind detection of the control message and obtains a downlink switch slot offset k0 or an uplink switch slot offset k2 based on a time domain resource assignment field look-up table. If the UE receives DCI at slot n, then the slot corresponding to n+k0 or n+k2 is the first available slot after the SCell 1 BWP switching, where n+k0 corresponds to downlink, and n+k2 corresponds to uplink.  At para. 0138, the reference signal operation includes at least one of execution of a reference signal, execution of reference signal measurement and execution of reference signal measurement report, the reference signal being a channel state information reference signal.  At para. 0088, In an embodiment, the reference signal measurement report means that the UE feeds back a reference signal measurement result CSI to the base station.  At para. 0075, the active cell is a PCell.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the reference signal operation of Wei into the invention of Babaei and Chervyakov. The suggestion/motivation would have been to improve the reliability of bandwidth part switching for respective cells and improve the communication quality (Wei, para. 0004). Including the reference signal operation of Wei into the invention of Babaei and Chervyakov was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wei.
Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
WO2020/198356 to BABAEI ET AL. (“Babaei”) in view of U.S. Publication No. 2019/0357085 A1 to Chervyakov et al. (“Chervyakov”) and in further view of CN 111727630 A to LIAO et al. (“Liao”) [Examiner cites from attached English translation].
	As to claim 8, see similar rejection to claim 18.  The apparatus teaches the method.
As to claim 18, Babaei further discloses the UE of Claim 11, wherein the SCell dormancy indication further indicates an active BWP change for a second serving cell (para. 00325, the wireless device may receive a DCI with DCI format 1_1 from a cell. The cell may be a PCell, a second SCell [i.e. “a second serving cell as claimed], or the SCell itself. In an example, the DCI format 1_1 may comprise a BWP ID field, a frequency domain resource assignment field, and/or a PDSCH-to-HARQ feedback timing indicator field. The wireless device may determine the DCI with DCI format 1_1 indicates a power saving mode switching of the SCell (e.g., a transition of the SCell to dormant state as shown in FIG. 35) based on the one or more fields of the DCI format 1_1 In an example, the power saving mode switching may comprise transitioning the SCell to a dormant state. The dormant state of the SCell may be different from a deactivated state of the SCell, e.g., based on examples of FIG. 20A/B and/or related description above. The power saving mode switching may comprise transitioning an active BWP of the SCell from a first BWP of the SCell to a second BWP of the SCell); and the BWP configurator further performs BWP switching for the second serving cell in response to the DCI format (para. 00325, The wireless device may determine the DCI with DCI format 1_1 indicates the power saving mode switching in response to the frequency domain resource assignment field of the DCI being set to a predefined value (e.g., all zeros or all ones). In response to the one or more fields of the DCI with DCI format 1_1 being set to predefined values, the wireless device may switch to the power saving mode for the SCell. Switching to the power saving mode for the SCell may comprise at least one of: transitioning the SCell to a dormant state and/or switching an active BWP of the SCell from a first BWP of the SCell to a second BWP of the SCell), and stops transmission or reception in the second serving cell during the time duration from the slot containing the last symbol of the DCI format (para. 00199, In response to the SCell being transitioned into a dormant state, the wireless device may: stop transmitting SRS on the SCell…not transmit on UL-SCH on the SCell…not transmit on RACH on the SCell…. and/or not transmit PUCCH on the SCell; para. 00323, In an example, the wireless device may transmit, in response to a DCI format (e.g., DCI format 1_1) indicating the power saving mode switching and the one or more fields of the DCI format being set to predefined value, a positive acknowledgement to the base station at a time determined based on a PDSCH-to-HAKQ feedback timing indicator of the DCI format 1_1. The DCI format 1_1 may comprise a BWP identifier. The wireless device may transmit the positive acknowledgement after a number of symbols/slots (e.g., indicated by the PDSCH-to-HAKQ feedback timing indicator) from the last symbol of the reception of the DCI format 1_1).
Babaei and Chervyakov do not expressly disclose wherein the first period of time is for multiple BWP switching delay.
	Liao discloses when a plurality of active BWP switched handover delays overlap across a plurality of cells in the time domain, a handover delay of an earlier (in) active BWP handover in a cell may be extended due to a later (later) active BWP handover in another cell (page 2).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the active BWP switched handover delays of Liao into the invention of Babaei and Chervyakov. The suggestion/motivation would have been to implement carrier aggregation (Liao, page 2). Including the active BWP switched handover delays of Liao into the invention of Babaei and Chervyakov was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liao.
Allowable Subject Matter
Claims 10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claims recite limitations referring to the stoppage of transmission or reception in a PCell during the time duration from the slot next to the slot containing the last symbol of the DCI format, which is implicit that prior to this stoppage, transmission or reception occurred in the PCell.  The prior art did not teach at least this aspect of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner attaches an English translation of Applicant’s NPL “Taiwan IPO Written Opinion and search report for application 110112704” to this Office action.  Examiner notes that the document states the prior art does not teach the first delay time period and second delay period of claim 1, but that it is implicit, however in their argument to illustrate that it is implicit, they use obviousness rationale (pages 2-3).  This is not a valid manner of an implicit teaching under MPEP guidelines.  For at least these reasons, Examiner performed an updated prior art search and found new prior art.
WO 2019/094781 A9 to ALALIREZA et al. (“Alireza”) discloses in an example, the UE may set flexible symbols in a slot to downlink symbols in the slot or to uplink symbols in the slot when the UE detects a DCI format scheduling PDSCH reception or PUSCH transmission, respectively, by the UE in the flexible symbols of the slot. In an example, the UE may not receive or transmit in flexible symbols of a slot when the UE does not detect a DCI format scheduling PDSCH reception or PUSCH transmission, respectively, by the UE in the flexible symbols of the slot (para. 00385).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463